IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,424-01


EX PARTE AARON MEININGER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-1244-K368A IN THE 368th DISTRICT COURT

FROM WILLIAMSON COUNTY



 Per curiam.
 
O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of two counts of aggravated assault with a deadly weapon and his sentence was assessed
at three years' confinement on count one and ten years' community supervision on count three.  No
direct appeal was taken. 
	Based upon the trial court's findings of fact and conclusions of law, we find that Applicant's
ineffective assistance of counsel claim as it relates to count one is denied.  Applicant's claim as it
relates to count three is dismissed.  Ex parte Hiracheta, 307 S.W.3d 323 (Tex. Crim. App. 2010). 
DELIVERED:   March 9, 2011
DO NOT PUBLISH